Citation Nr: 0114745	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


REMAND

The veteran had active service with the United States Armed 
Forces Far East during World War II, during which time he was 
a prisoner of war from April 10, 1942, to July 2, 1942.  He 
died in March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 1999 
and May 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In both decisions, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that it was not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, the veteran's 
medical records from the Veterans Memorial Hospital of his 
hospitalization in March 1973 indicate that he had been 
treated in a private hospital for congestive heart failure on 
three prior occasions.  The hospital was not identified.  The 
RO should advise the appellant to submit or identify any 
pertinent VA or non-VA facilities in which the veteran 
received treatment for his heart disorder.  If the appellant 
identifies any private medical records, the RO should take 
the appropriate action to try to obtain such records.

The evidence shows that the veteran was a prisoner of war 
from April to July 1942.  Available service records include 
an August 1945 physical examination report which indicates 
that the veteran's cardiovascular system and lungs were 
"Ok."  A December 1945 radiology report of a chest x-ray 
notes that he had a "[r]adiologically healthy chest."  In 
the Affidavit for Philippine Army Personnel, the veteran 
noted that a medical officer had treated him for malaria 
while he was a prisoner of war.  The veteran listed no other 
illnesses or diseases.

At the time of his death in March 1973, he had a claim 
pending for congestive heart failure, contending that he had 
had that disability ever since he was a prisoner of war and 
that it had worsened over the years.  There were no service 
connected disabilities at the time of the veteran's death.  
The terminal hospitalization records from Veterans Memorial 
Hospital demonstrate that he had rheumatic heart disease, 
mitral stenosis, mitral insufficiency, aortic insufficiency, 
congestive heart failure, cardiomegaly, complete right bundle 
branch block, and right ventricular hypertrophy.  The RO 
should obtain a medical opinion as to whether any of the 
veteran's heart problems involved beriberi heart disease or 
ischemic heart disease.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran for a heart disorder since he 
separated from military service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of these 
records.  All records obtained should be 
added to the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After the above has been completed, 
the RO should associate any additional 
evidence with the veteran's claims file 
and request a medical opinion, preferably 
from a cardiologist, as to whether the 
evidence shows that the veteran, as likely 
as not, suffered from beriberi heart 
disease or ischemic heart disease.  The 
veteran's claims file must be made 
available to and reviewed by the physician 
rendering the opinion.  The physician 
should note the evidence supporting the 
opinion rendered.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





